Citation Nr: 0003800	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  98-11 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Determination of a proper initial rating for bilateral 
hearing loss, currently evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. Mulligan, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1960 through July 
1963.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a December 1997 
rating decision of the Department of Veterans' Affairs 
(hereinafter "VA") Regional Office in Louisville, Kentucky 
(hereinafter "RO"), in which the RO granted service 
connection and assigned a noncompensable rating for the 
veteran's bilateral hearing loss.  

The Board notes that the veteran's representative has raised 
the issues of entitlement to service connection for a mental 
disorder secondary to the veteran's service-connected 
bilateral hearing loss, and entitlement to a total disability 
evaluation based on individual unemployability.  The 
representative claims that these issues are inextricably 
intertwined with the issue now on appeal, and that therefore, 
remand of all three issues is necessary.  The representative 
also claims that the veteran draws social security because 
his severe depression, which results from his hearing 
impairment, renders him fully disabled.  Contrary to the 
representative's assertions, the raised issues are not 
inextricably intertwined with the issue now on appeal because 
the veteran's bilateral hearing loss can be evaluated without 
reference to the raised claims or to Social Security records 
pertaining to the veteran's mental disorder and alleged 
unemployability.  As the issues raised by the representative 
have not been considered by the RO, they are referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  The most recent VA audiological examination, conducted in 
February 1999, demonstrated that the veteran had level I 
hearing loss in both ears manifested by an average pure tone 
threshold of 24 decibels in the right ear and 26 decibels in 
the left ear, and speech discrimination ability of 92 percent 
in the right ear and 100 percent in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for any complaints or 
findings referable to hearing loss. 

In October 1996, the veteran filed a claim for compensation 
for bilateral hearing loss.  

In October 1996, Kenneth H. Richmond, M.D., examined the 
veteran.  Dr. Richmond noted the veteran's complaints of 
long-standing and increasing hearing loss, and a history of 
in-service noise exposure.  On an audiological evaluation 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
65
75
85
LEFT
45
45
55
55
60

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 in the left ear.  In a 
letter accompanying the evaluation report, Dr. Richmond 
opined that the veteran's hearing loss was due to a 
combination of noise induced hearing loss and presbycusis, 
and may have originated in the military.  

In December 1996, the veteran underwent a VA audio 
examination.  The examiner noted the veteran's in-service 
noise exposure and hearing loss histories, and diagnosed mild 
to moderate sensorineural hearing loss, bilaterally, with 
excellent speech discrimination ability, bilaterally.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
35
35
45
LEFT
30
25
25
40
40

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 in the left ear.

In May 1997, CWO3 D. J. R., USNR, Ret., submitted evidence in 
support of the veteran's claim for service connection for 
hearing loss.  CWO3 R. recalled several occasions during 
which the veteran had ear pain and hearing problems, 
necessitating relief from duty.  

In December 1997, the veteran testified as to details in 
support of his claim for service connection for hearing loss 
at a hearing before the RO.  In addition, the veteran 
testified that he did not seek post-service medical treatment 
or testing for his hearing loss until after a 1996 motor 
vehicle accident caused by his inability to hear the siren of 
an emergency vehicle.  

In December 1997, the RO granted service connection for the 
veteran's bilateral hearing loss and assigned a 
noncompensable disability rating.  

In June 1998, the veteran underwent an audiometric evaluation 
at the VA Medical Center in Louisville, Kentucky.  A graph of 
the audiological test results was provided rather than 
numerical findings.  The hearing levels reported appear to be 
87/82/85/97 (right ear) and 80/82/85/90 (left ear) (these 
interpretations are approximations from the graph) at the 
500/1000/2000/4000 hertz levels, and SRT was reported at 40 
in the right ear and 45 in the left ear.  The examiner noted 
very poor reliability of the test results and gave his 
impression as non-organic overlay in both ears.  

In August 1998, the veteran underwent a VA audio examination.  
The examiner noted that pure tone air, speech reception 
thresholds, speech discrimination, tympanograms and 
otacoustic emissions tests were performed, but no results 
were presented, and inter-test consistency was judged as 
poor.  The examiner opined that the combined results suggest 
a nonorganic hearing loss/overlay and judged the veteran as 
noncooperative for testing.  A datasheet accompanying the 
examination report indicated hearing levels of 70/70/70/80 
(right ear) and 60/60/60/60 (left ear) at the 
1000/2000/3000/4000 hertz levels.  

In January 1999, the veteran submitted a statement regarding 
his claim.  In contrast to the comments of the examiners, the 
veteran believes that he did cooperate during the evaluations 
of June 1998 and August 1998.  The veteran indicated that no 
matter what the objective test results show, he cannot hear 
normal conversations and his day-to-day life is severely 
affected.  

In February 1999, the veteran underwent a VA audio 
examination.  The examiner noted the veteran's in-service 
noise exposure and hearing loss histories, and diagnosed mild 
sensorineural hearing loss, bilaterally, with excellent 
speech discrimination ability, bilaterally.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
15
20
30
LEFT
20
20
15
30
40

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 100 in the left ear.  

Analysis

The veteran contends that the noncompensable rating assigned 
his bilateral hearing loss does not adequately reflect the 
severity of his disability, and that a higher rating should 
have been assigned.  As a preliminary matter, the Board finds 
that the veteran's claim for a higher initial rating is 
plausible and capable of substantiation; thus, it is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
When a veteran submits a well-grounded claim, the VA must 
assist him in developing facts pertinent to that claim.  The 
Board is satisfied that all available relevant evidence has 
been obtained regarding the claim, and no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a) (West 1991).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Furthermore, 
because this is an initial rating, the rule from Francisco v. 
Brown, 7 Vet.App. 55 (1994), that the present level of 
disability is of primary importance is not applicable.  
Fenderson v. West, 12 Vet.App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.

Evaluations for defective hearing range from noncompensable 
to 100 percent, based upon organic impairment of hearing as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold as measured 
by pure tone audiometry in the frequencies of 1000, 2000, 
3000, and 4000 hertz.  The rating schedule establishes 11 
levels of auditory acuity, designated from level I, for 
essentially normal hearing, to level XI, for profound 
deafness.  38 C.F.R. Part 4, 
§ 4.85, Diagnostic Codes 6100, 6101.  The assignment of a 
disability evaluation for hearing loss is achieved by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992).  

On the October 1996 audiological examination conducted by Dr. 
Richmond, the average pure tone threshold for 1000, 2000, 
3000, and 4000 hertz levels was 71 decibels in the right ear 
and 54 decibels in the left ear.  Speech discrimination 
ability was noted to be 100 percent in the right ear and 100 
percent in the left ear.  These pure tone averages and speech 
discrimination percentages correspond to level II hearing 
acuity in the right ear and level I hearing acuity in the 
left ear.  38 C.F.R. §§ 4.85, Tables VI and VIa, 4.86(a).  
Findings of level I hearing in the better ear and level II 
hearing in the poorer ear correspond to a noncompensable 
disability evaluation under the rating schedule.  38 C.F.R. 
§ 4.85, Table VII.  

On the December 1996 VA audiological examination the average 
pure tone threshold for 1000, 2000, 3000, and 4000 hertz 
levels was 38 decibels in the right ear and 33 decibels in 
the left ear.  Speech discrimination ability was noted to be 
92 percent in the right ear and 96 percent in the left ear.  
The pure tone averages and speech discrimination percentages 
correspond to a level I hearing acuity in each ear pursuant 
to the rating schedule.  Findings of level I hearing in the 
both ears correspond to a noncompensable disability 
evaluation under the rating schedule.  38 C.F.R. § 4.85, 
Table VII.  

The examiner conducting the June 1998 audiological 
examination failed to record pure tone thresholds for 3000 
hertz, which are required by the regulation to evaluate the 
level of disability.  Therefore, those test results were not 
considered.  The examiner conducting the August 1998 
audiological examination noted very poor inter-test 
consistency and described the veteran as noncooperative for 
testing.  Those test results therefore lack reliability and 
were not considered.  

On the February 1999 VA audiological examination the average 
pure tone threshold for 1000, 2000, 3000, and 4000 hertz 
levels was 24 decibels in the right ear and 26 decibels in 
the left ear.  Speech discrimination ability was noted to be 
92 percent in the right ear and 100 percent in the left ear.  
The inner test consistency was considered to be fair.  The 
pure tone averages and speech discrimination percentages 
correspond to a level I hearing acuity in each ear pursuant 
to the rating schedule.  Findings of level I hearing in the 
both ears correspond to a noncompensable disability 
evaluation under the rating schedule.  38 C.F.R. § 4.85, 
Table VII.  Each of the audiological examinations deemed 
reliable indicates that the RO properly assigned the 
veteran's bilateral hearing loss a noncompensable disability 
rating.  Accordingly, the Board concludes that a 
preponderance of the evidence is against the veteran's claim 
for an initial compensable rating.  


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

